Citation Nr: 1039408	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




REMAND

The Veteran served on active duty from March 1944 to February 
1946 and from January 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  (This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).)

The claim for TDIU was addressed in a November 2009 Board 
decision.  (It was noted that the Veteran had withdrawn a claim 
for a higher rating for service-connected psychiatric disability, 
so the only issue decided by the Board was the claim for a TDIU 
rating.)  The Veteran appealed the Board's 2009 denial to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
joint motion for remand, the parties to the appeal agreed that 
the Board had, in denying the claim for TDIU, improperly relied 
on medical opinion evidence that had not taken into account all 
three of the Veteran's service-connected disabilities.  

The parties noted that "'when a TDIU claim is presented, a VA 
examining physician should generally address the extent of 
functional and industrial impairment from the veteran's service-
connected disabilities.'  Gary v. Brown, 7 Vet. App. 229, 232 
(1994) (citing Martin (Roy) v. Brown, 4 Vet. App. 136, 140 
(1993)). . . "  The point was made that the opinion needed to 
address the combined effects of all service-connected 
disabilities.  The Court granted the joint motion in July 2010.  
Consequently, in order to comply with the Court's order, the case 
is REMANDED to the agency of original jurisdiction (AOJ) for the 
following action:

1.  The Veteran should be given opportunity 
to submit additional evidence.  The AOJ 
should assist in procuring evidence from 
any source identified by the Veteran.  



2.  Thereafter, the Veteran should be 
scheduled for a VA examination by a 
psychiatrist.  The psychiatrist should 
review the claims file, examine the Veteran 
and provide an opinion as to the combined 
effects of the Veteran's service-connected 
disabilities (depressive disorder, hearing 
loss, and tinnitus) on his ability to 
obtain and maintain gainful employment.  
(The effects of age or other disabilities 
should not be considered.  38 C.F.R. § 4.19 
(2010).)  Should the examiner conclude that 
consultation by an audiologist or other ear 
expert is required before an opinion can be 
provided, such an arrangement should be 
made.  The examiner should provide a 
detailed explanation for his/her opinion.

3.  The AOJ should ensure that the 
examination report complies with the 
instructions in this remand.  The AOJ 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be provided.  The Veteran and his 
representative should be given opportunity 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

